DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 05/06/2022.
Claims 1-23 are cancelled.  Claims 24-45 are pending.  Claims 44-45 are new. Entry of this amendment is accepted and made of record. 

Terminal Disclaimer
Terminal disclaimer filed on 05/06/2022 is accepted and made of record.

Response to Arguments
Applicant’s arguments, see second paragraph of page 7 of the remarks, filed 05/06/2022, with respect to claims 24-43 have been fully considered and are persuasive.  The Double Patenting rejections of claims 24-43 has been withdrawn in view of the terminal disclaimer filed on 05/06/2022. 

Allowable Subject Matter
Claims 24-45 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 24, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generating, by the fluid flow meter, a fine resolution signal using sampled versions of the plurality of signals, the fine resolution signal having a second sampling rate higher than the first sampling rate; computing a cross-correlation signal indicative of cross-correlation between the fine resolution signal and a reference waveform; and determining an estimate of the fluid flow parameter of the fluid based on the computed cross-correlation signal in combination with the limitations set forth by the claim.
Dependent claims 25-45 are allowed for the reasons explained above with respect to independent claim 24 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864